                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JEREMIAH Y. NATION,
                                                            8:21CV57
                    Petitioner,

       vs.
                                                 MEMORANDUM AND ORDER
SCOTT FRAKES,

                    Respondent.


      Pursuant to Fed. R. Civ. P. 56(b), Respondent submits his Motion for
Summary Judgment. (Filing 12.) The motion is granted, and this case is dismissed
with prejudice. No certificate of appealability is or will be issued.

                                  UNDISPUTED FACTS

      These are the undisputed facts:

   1. On April 10, 2019, after a jury trial in the District Court of Lancaster County,
Nebraska, Petitioner Jeremiah Y. Nation was found guilty of two counts of robbery.
(Filing 13-3 at CM/ECF pp. 1, 4.)

   2. On May 15, 2019, the state district court sentenced Nation to consecutive
terms of twenty years to forty years imprisonment on each count of robbery. (Id. at
CM/ECF pp. 2-3, 5.)

   3. On April 7, 2020, the Nebraska Court of Appeals affirmed Nation’s
convictions and sentences on direct appeal. (Filing 13-1; Filing 13-2.) On June 10,
2020, the Nebraska Supreme Court denied Nation’s petition for further review.
(Filing 13-1; Filing 13-4.) The primary issue in Nation’s appeal to the Nebraska
Court of Appeals, and later in his petition to the Nebraska Supreme Court, was
whether the trial court erred when it overruled his motions to suppress the evidence
seized from his residence. (Filing 13-2; Filing 13-4.) Nation argued that law
enforcement conducted a warrantless search of his residence in violation of the
Fourth Amendment. (See id.)

   4. Nation’s habeas petition was filed with this Court on February 16, 2021.
(Filing 1.)


    5. In addition to the records previously submitted (Filing 13), Respondent
supplemented the record at the request of Petitioner. (Filing 18.) Nebraska provided
a procedure by which Nation could raise his Fourth Amendment claim and he was
not foreclosed from using that procedure because he used it. He raised his claim in
not one, but two, motions to suppress. (Filing 13-2; Filing No. 18 at CM/ECF pp.
86-87.) Contrary to Nation’s argument, the state district court held an evidentiary
hearing on each motion. (Id.) He then appealed the orders of the state district court
denying those motions. (Id.) The Nebraska Court of Appeals addressed Nation’s
Fourth Amendment claim at length on direct appeal and concluded that Nation had
failed to meet his burden to show that an impermissible pre-warrant search of his
residence took place. (See Filing 13-2 at CM/ECF pp. 1-11.) The court also
concluded that the evidence seized from Nation’s residence would have been
admissible pursuant to the independent source doctrine even if there had been an
impermissible pre-warrant search. (Id. at 11-12.) The Nebraska Supreme Court
subsequently denied Nation’s petition to review the decision of the Nebraska Court
of Appeals. (Filing 13-1; Filing 13-4.)

                                   STONE v. POWELL

      This case is straightforward. As the Eighth Circuit Court of Appeals, in an en
banc decision, has said:

             [A] Fourth Amendment claim is Stone-barred, and thus
             unreviewable by a federal habeas court, unless either the
                                         2
             state provided no procedure by which the prisoner could
             raise his Fourth Amendment claim, or the prisoner was
             foreclosed from using that procedure because of an
             unconscionable breakdown in the system. We believe that
             our approach flows naturally from the language of Stone,
             which we have emphasized in this opinion, and from
             Stone’s rationale. As Stone makes clear, Fourth
             Amendment claims asserted by state prisoners in federal
             habeas petitions are to be treated differently from other
             constitutional claims because of the nature and purpose of
             the exclusionary rule and the incremental value gained
             from its implementation in the federal habeas situation
             compared with the costs it imposes upon the
             administration of justice. The federal courts on habeas
             review of such claims are not to consider whether full and
             fair litigation of the claims in fact occurred in the state
             courts, but only whether the state provided an opportunity
             for such litigation.

             Willett v. Lockhart, 37 F.3d 1265, 1273 (8th Cir. 1994)
             (applying Stone v. Powell, 428 U.S. 465, 482, 494 (1976)).


      In this case, Nebraska provided a procedure by which the prisoner could raise
his Fourth Amendment claim, and the prisoner was not foreclosed from using that
procedure because of an unconscionable breakdown in the system.

                     NO CERTIFICATE OF APPEALABITY

       The standard for issuing a certificate of appealability (“COA”) is whether the
applicant has “made a substantial showing of the denial of a constitutional right.” 28
U.S.C. § 2253(c)(2). “Where a district court has rejected the constitutional claims
on the merits, the showing required to satisfy § 2253(c) is straightforward: The
petitioner must demonstrate that reasonable jurists would find the district court's
assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529
U.S. 473, 484 (2000). “When the district court denies a habeas petition on procedural
grounds without reaching the prisoner's underlying constitutional claim, a COA
                                           3
should issue when the prisoner shows, at least, that jurists of reason would find it
debatable whether the petition states a valid claim of the denial of a constitutional
right and that jurists of reason would find it debatable whether the district court was
correct in its procedural ruling.” Id. Applying the foregoing standard, I deny a
certificate of appealability.

      IT IS ORDERED that:

      1.     The habeas corpus petition (Filing 1) is denied with prejudice.

      2.     A separate judgment will be issued.

      3.     A certificate of appealability has not and will not be granted.


      July 9, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          4
